DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Vivian Chew on March 18, 2022.
The application has been amended as follows: 

In the Claims:
--4. The vehicle of claim 1, wherein the first and second vehicle speeds are determined for a same point in time.--

--10. The vehicle of claim 1, wherein responsive to adjusting the wheel radius value, resetting, by the processor, the distribution of data points representing differences between the first and second vehicle speeds is reset.--

--14. The method of claim 11, wherein the first and second vehicle speeds are determined for a same point in time.--


--20. The method of claim 11, wherein responsive to adjusting the vehicle wheel radius value, the distribution of data points representing differences between the first and second vehicle speeds is reset.--

--21. A vehicle comprising: 
a wheel; 
a speed sensor for determining a first vehicle speeds, the first vehicle speed being determined based on a wheel radius value; 
an inertial sensor; and 
a processor for: 
determining a second vehicle speed based on information from the inertial sensor and information from a satellite based system, the first and second vehicle speeds being determined for a same point in time; 
determining that a difference between the first and second vehicle speeds is statistically significant by: 

determining a standard deviation of the distribution of data points; and 
determining that a particular data point is greater than a threshold percentage of the standard deviation; and 
responsively adjusting the wheel radius value, further comprising: 
determining a correction factor based on the distribution of data points and the standard deviation to align the first vehicle speed and the second vehicle speed; and -5- 47103969.1AMENDMENT AND RESPONSE TO FINAL OFFICE ACTIONPage - 6 - of 11Application Number: 15/491,841 
determining an adjusted wheel radius value by adding the correction factor to a stored wheel radius value; and 
resetting the 

--27. A vehicle comprising: 
a wheel; 
a speed sensor for determining a first vehicle speeds, the first vehicle speed being determined based on a wheel radius value; 
an inertial sensor; and 
a processor for: 
a same point in time;
 determining that a difference between the first and second vehicle speeds is statistically significant by: 
determining a distribution of data points corresponding to differences between the first and second vehicle speeds over time, wherein determining the distribution of data points comprises determining a plurality of data points when certain preconditions are met, the preconditions comprising: 
an acceleration of the vehicle is below a threshold acceleration; 
a torque acting on a powertrain of the vehicle is below a threshold torque; and 
a slope of a road the vehicle is on is below a threshold slope; 
determining a standard deviation of the distribution of data points; and 
determining that a particular data point is greater than a threshold percentage of the standard deviation; and 
responsively adjusting the wheel radius value and resetting the 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of claims 1,4,6-7,10-11,14,16-17 and 20-23 is that applicant’s claimed invention includes, in part, determining a correction factor based on the distribution of data points and the standard deviation to align the first 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY CHAD MORGAN whose telephone number is (571)270-7652. The examiner can normally be reached Mon, Wed-Fri 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JCM/Examiner, Art Unit 2864                                                                                                                                                                                                        
/JOHN E BREENE/Supervisory Patent Examiner, Art Unit 2864